DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-40 are pending.
Applicant’s election without traverse of group I, claims 1-20 in the reply filed on 11/17/2020 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(0).
Claims 1-20 are under consideration.
Priority
The instant application accorded priority is 01/23/2020.
Specification

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  The abbreviation “MCT4” for mono-carboxylate transporter 4 protein should be spelled out upon first use.  Appropriate correction is required.

Claim 1 recites the term “a vector” that encompasses a protein vector comprising (a)-(c) protein domains and a nucleic acid encoding (a)-(c) protein. It is noted the specification describes the vector of the invention in using the pH/heat signature as a delivery adjunct increases targeted killing effectiveness by improving the cell killer vector targeting with a protein capable of binding MCT4 (p 2 1st paragraph); and the vector of the present invention in for example, a virus, e.g., a DNA or RNA virus can be engineered to deliver a therapy to the target cell's interior (p 13 2nd paragraph).Therefore, instant vector engineered as a protein or a nucleic acid encoding a protein should be spelled out. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the phrase “intermembrane fusion” in line 2. It is not clear what applicant intended to cover by the recitation “intermembrane fusion” rendering the claim indefinite. Neither the art nor the specification provides the metes and bounds of “intermembrane fusion” lipids.
Claim 13, recites the term “fab’2” in line 1.  It is not clear what applicant intended to cover by the recitation “fab’2” antibody rendering the claim indefinite. Neither the art nor the specification provides the metes and bounds of “fab’2” antibody.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
Finally in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) at 1174, the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).”
Claim 1 reads on a genus of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 function with a functional requirement of the peptide domains to destroy lactate excreting hypeproliferative cells. There is no specific structural 
	The claims embrace a larger genus of a vector comprised of a) a large genus of heat sensitive domain structural protein b) a large genus of pH sensitive domain proteins c) a large genus of domain capable of binding MCT4 which are not described in the specification. In this case, there is uncertainty as to what domains, what amino acids and what structures of the protein are required to mediate the recited function. As well, the lack of characterization of the domains does not allow one to provide modeling based upon these known structures such that the functional domains currently known could be used to access it. This lack of unifying properties as well as lack of characterization of the proteins exacerbates the unpredictability of identifying the broad genus of amino acids in the face of missing structural requirements, there exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments that do not affect the instant invention.
Further claim 4, requires that the heat sensitive domain comprises lipids whose intermediate fusion increases as a function of temperature but fail to describe what the peptide is fused to. 
Claim 7, requires that the pH sensitive domain comprises lipids with increased plasma membrane fusion as [H+] increases but fail to describe what structure the lipid is fused to.
Claim 8, requires the domain capable of binding MCT4 comprises an intact or fragment of an anti-MCT4 binding protein which encompasses genera without any specific structure. The required function of the binding can be achieved in any form, no specific structure is required. There exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments.
Further claim 10, requires an antibody fragment but does not require any specific structure or function for this antibody fragment polypeptide.
Further claim 12, requires said antibody fragment comprises a fab fragment but does not require any specific structure or function for this fab fragment polypeptide.
Further claim 13, requires said antibody fragment comprises a fab’2 fragment but does not require any specific structure or function for this fab2’ fragment polypeptide.
The scope of the claim is so broad and reads on so many possible genera that it is clear that the specification fails to describe all of the possible means of achieving the response linked to its function. 
The claims do not require any sequence domain or that they possess any particular conserved structure or other disclosed distinguishing features. Therefore, the genera are merely defined by function and the instant specification fails to describe the full genera of the possible domains that are encompassed by these claims. There is no structural requirement for the claimed genus of domain variants beyond function. 
It is noted that the genus encompassing instant claims is extremely large and variant.  There is no structural requirement for the claimed domain variants beyond function.
The specification provides for instance, proteins that have both a GPI anchor and a trans-membrane domain have been identified, in which the GPI anchor could be raft associated with the trans-membrane domain facing the non-raft bilayer. Another such protein is the influenza virus M2 protein, which seems to occupy the perimeter of the raft domain that forms when the virus buds from the plasma membrane. N-Ras has also been proposed to act as a linactant in the cytosolic leaflet of a raft (page 15 last paragraph). For example, influenza viral protein NS1 serves to bind viral RNA with its RNA binding domain to shield it from contacting ssRNA sensitive TLRs and retinoic acid inducible gene-I (RIGI) a protein recognizing dsRNA including looped ssRNAs that complementarily bind (p 25).
However, there is no support provided that the applicants have envisioned all of the possible domain and antibody variants encompasses by these functional requirements of the instant claims. Applicants have provided only a minimal number of representative species of 
	The claims embrace a vector comprised of a) a large genus of a nucleic acid encoding a heat sensitive domain proteins b) a large genus of a nucleic acid encoding a pH sensitive domain proteins c) a large genus of a nucleic acid encoding a domain capable of binding MCT4 protein which are not described in the specification. Neither the specification nor the prior art discloses any definitive relationship between protein function and identity at the nucleotide level. The specification does not describe a single species of a vector with a nucleic acid that encodes a functional protein engineered to destroy lactate excreting hyperproliferative enzymes.   
While one of skill in the art can readily envision numerable species of nucleic acid sequences to a reference nucleotide sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 than if the nucleotide sequence 
In the instant case, the only factors present in the claims are a recitation of prospective activity or function. There is not even identification of any particular portion of the structure that must be conserved for said activity except its function. The specification does not provide a complete structure of all possible forms of the claims domains and antibody fragments and variants and fails to provide a representative number of species for any genera. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera of domain and antibody variants of polypeptides.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide written description of the claimed genus. The skilled artisan cannot envision the detailed structure of the encompassed domains, fragments and variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and AmgenInc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Gath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). 
Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of domains and antibody fragments based upon the lack of disclosure. Accordingly, Applicants have not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In determining whether Applicant's claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant's claims are not enabled.
It is noted that claims 1-20 are directed to a pharmaceutical vector engineered to destroy lactate excreting hypeproliferative cells for the intended use to destroy lactate excreting hypeproliferative cells comprising the vector of the invention. In the instant case, the specification describes the vector of the invention in using the pH/heat signature as a delivery adjunct increases targeted killing effectiveness by improving the cell killer vector targeting with a protein capable of binding MCT4 (p 2 1st paragraph); and use of the vector of the present invention in for example, a virus, e.g., a DNA or RNA virus can be engineered to deliver a therapy to the target cell's interior. In the example of a reovirus, the activated ras oncogene renders the cell more prone to infection by a virus since the activated Ras system deactivates a cell's antiviral defenses of treatment of metabolic diseases (p 13 2nd paragraph).Therefore, instant claims have been interpreted as a vector construct comprising a protein vector or a nucleic acid vector encoding the claimed proteins intended to be used to treat metabolic diseases.  
Nature of the Invention. The claims are directed a pharmaceutical vector engineered to destroy lactate excreting hypeproliferative cells, said vector comprising; a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4. Specific embodiments limit the claims wherein said hyperproliferative cells comprise pre-cancerous cells; wherein said domain capable of binding MCT4 comprises an intact or fragment of an anti-MCT4 binding protein, wherein a virus comprises said heat sensitive domain, wherein a virus comprises said pH sensitive domain, wherein said domain capable of binding MCT4 is present in a viral membrane.
Breadth of the claims.  The claims broadly encompass (i) any protein vector and (ii) any nucleic acid vector encoding the proteins having a heat sensitive domain, a pH sensitive domain protein, and a domain capable of binding MCT4 for the intended use to treat metabolic diseases.
 Applicant as defined by the claim fails to correlate reasonably with the scope of enabling disclosure set forth in the specification for the following reasons.  The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein with the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequences are critical to the protein’s structure/function relationship, such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.   
Guidance of the Specification/The Existence of Working Examples. The specification provides for instance, proteins that have both a GPI anchor and a trans-membrane domain have been identified, in which the GPI anchor could be raft associated with the trans-membrane domain facing the non-raft bilayer. Another such protein is the influenza virus M2 
State of the Art/Predictability of the Art.  However, the specification provides no guidance with regard to the biological activity of the claimed vector protein or any nucleic acid encoding a protein for heat sensitive domain, a pH sensitive domain, a domain capable of binding MCT4 having to destroy lactate excreting hyperproliferative activity. Thus, one of skill in the art, would not know how to make and use these vectors.  To this end, the specification does not provide guidance for any particular biological activity for the claimed vectors, other than the anticipated lack of how to make and lack of the intended use of the vectors.   The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins and nucleic acids encoding proteins of unknown structure or function recited in the claims as well as the lack of information regarding the structural elements in the polynucleotide encoding  a heat sensitive domain protein or any nucleic acid encoding, a pH sensitive domain protein, a domain capable of binding MCT4 protein or the proteins of  said domains which are required and those which can be modified to obtain the extremely large number of variant sequences claimed having to destroy lactate excreting hypeproliferative activity.  Furthermore, since there is either no structural or functional limitation associated with the claimed genus of nucleic acids and proteins, and the specification provides no correlation between the structures disclosed and having to destroy lactate excreting hypeproliferative activity, the genus encompasses nucleic acids and proteins which the skilled artisan would not know how to make and/or use as their structure or function is unknown. 

The breadth of the claims and the quantity of experimentation needed: 
The nucleotide sequence of the coding region of a polynucleotide encoding a protein determines the structural and functional properties of that protein.  In the instant case, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any nucleic acid encoding a polypeptide having the same biological function as that to destroy lactate excreting hypeproliferative activity.  In addition, the art does not provide any teaching or guidance as to (1) which nucleotides in the polynucleotide of a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 can be modified and which ones are conserved such that one of skill in the art can make a genus of recited encoding protein domains with the same biological activity as that of the a heat sensitive domain protein, pH sensitive domain protein and a domain capable of binding MCT4 of the breadth of domains to structural modifications and the extent of such claimed biological activity. Therefore, reasonable correlation must exist between the scope of the claims and scope of enablement set forth and it cannot be predicted from the disclosure how to make and use the nucleic acid(s) that encode protein variants of a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4. 
(2) The specification fails to teach what deletions/insertions or substitutions of the disclosed sequence would be tolerated in order to allow a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 to function as claimed.  While it is known that many amino acid substitutions are possible, in any given protein, the position within a protein's sequence, where such an amino acid substitution can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship, and these regions can only tolerate conservative substitutions, or no substitutions at all.  Residues that are directly involved in protein functions, such as binding, 
The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable.  At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity.
Due to the large quantity of experimentation necessary to generate the indefinite number of vectors comprising a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 recited in the claims and the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of invention, the state of prior art which establishes unpredictability of the effects of mutation or changing one amino acid on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. 
The guidance provided in the specification clearly indicates that the only intended use for this invention is to treat metabolic diseases which falls into the realm of gene therapy; however, this intended use is not enabled. This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser (Science, 317, 2007, 580) describes progress and failures in achieving desired effects after gene therapy (see entire article and Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient.
Due to the large quantity of experimentation necessary to generate the indefinite number of vectors comprising a heat sensitive domain, a pH sensitive domain and a domain capable of 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






Magdalene K. Sgagias,
Art Unit 1632

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635